DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities: the claim should be amended to recite “the weight ratio…to N,N-dimethylcyclohexylamine is about 5:6:1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 5 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 093/25598 to Baumann et al. in view of US 2015/0197614 to Chen et al., as evidenced by US 2006/0096694 to Zhou.
Regarding Claims 1 and 2.  Baumann et al. teaches a polyol component/premix comprising:
VORANOL® CP 1055, RN 411, and RA 640 as polyols; 
DYNACOLL® 7360; 
dimethylcyclohexylamine (DMCHA); and
2,2’dimorpholino-diethyl-ether (DMDEE).
DMCHA and DMDEE are each provided in an amount of 1.4 parts by weight (see Page 9, Lines 16 – 34 and Examples 1 and 2 in Table 1) and thus can be calculated to be provided in a 1:1 weight ratio.  Zhou et al. provides evidence that DYNACOLL® 7360 is a diol [0055].
Baumann et al. uses water as the blowing agent in the above described examples (see again Table 1) but teaches in the disclosure that physical blowing agents may be used in conjunction with water (Page 6, Lines 24 - 32).  Secondary reference Chen et al. teaches the concept of using hydrohaloolefin blowing agents such as HFCO-1233zd and HFO-1234ze in the preparation of polyurethane foams (Paragraph 0050).  Baumann et al. and Chen et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute some of the water in Example 1 or 2 of Baumann et al. with a hydrohaloolefin blowing agent such as HFCO-1233zd and HFO-1234ze.  The motivation would have been that the introduction of hydrofluoroolefin blowing agents would provide foams with lower thermal conductivity and density than foams prepared using only water as a blowing agent.
Regarding Claim 3.  Baumann et al. teaches the polyol premix of Claim 1 wherein the catalysts, DMCHA and DMDEE, are each provided in an amount of 1.4 parts by weight in Example 1.  The diol, DYNACOLL® 7360, is provided in an amount of 6.8 parts by weight.  Using the amounts listed in Table 1, the total weight of the polyol component can be calculated to be roughly 140.5 parts by weight.  The catalyst system can then be calculated to comprise roughly 6.8 weight percent of the polyol component.
Regarding Claims 4 and 5.  Baumann et al. teaches the polyol premix of Claim 1 wherein the catalysts, DMCHA and DMDEE, are each provided in an amount of 1.4 parts by weight in Example 1.  The diol, DYNACOLL® 7360, is provided in an amount of 6.8 parts by weight.  The diol/hydroxyl component would thus comprise roughly 8.4 weight percent of the catalyst system in this embodiment.  However, in the disclosure, Baumann et al. teaches the stabilizing additive, comprising paraffin oil and the aforementioned diol, may be provided in amounts of from 1 to 10 parts by weight per 100 parts by weight of the polyol.  Providing a lesser amount of stabilizing additive in Examples 1 and 2 in accordance with the general disclosure would provide an amount of diol which would overlap with the instantly claimed range.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claims 9 - 11.  Baumann et al. teaches the polyol premix of Claim 1.  The polyol premix in Examples 1 and 2 does not include a metal catalyst, imidazole compound, tetraalkyl guanidine compound, or derivative thereof, and thus would be expected to be substantially free of these compounds.  

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 093/25598 to Baumann et al. in view of US 2015/0197614 to Chen et al., as evidenced by US 2006/0096694 to Zhou – as applied to Claim 1 above – and further in view of US 5,968,993 to Bleys.
Regarding Claims 6 - 8.  Baumann et al. teaches the polyol premix of Claim 1 but does not expressly teach one of the claimed species of diols is further included in the polyol component.  However, Bleys teaches the concept of including ethylene glycol and N-methyldiethanolamine as chain extenders in polyol compositions for the preparation of polyurethane foams (Column 3, Lines 10 – 19).  Baumann et al. and Bleys are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide ethylene glycol and                N-methyldiethanolamine as chain extenders in Example 1 or 2 Baumann et al.  The motivation would have been that chain extenders can provide benefits such as improved impact resistance, and reaction rate in polyurethanes.

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 093/25598 to Baumann et al. in view of US 2015/0197614 to Chen et al., as evidenced by US 2006/0096694 to Zhou.
Regarding Claims 12.  Baumann et al. teaches a method of forming a polyol component/premix comprising combining:
VORANOL® CP 1055, RN 411, and RA 640 as polyols; 
DYNACOLL® 7360; 
dimethylcyclohexylamine (DMCHA); and
2,2’dimorpholino-diethyl-ether (DMDEE).
DMCHA and DMDEE are each provided in an amount of 1.4 parts by weight (see Page 9, Lines 16 – 34 and Examples 1 and 2 in Table 1) and thus can be calculated to be provided in a 1:1 weight ratio.  Zhou et al. provides evidence that DYNACOLL® 7360 is a diol [0055].
Baumann et al. uses water as the blowing agent in the above described examples (see again Table 1) but teaches in the disclosure that physical blowing agents may be used in conjunction with water (Page 6, Lines 24 - 32).  Secondary reference Chen et al. teaches the concept of using hydrohaloolefin blowing agents such as HFCO-1233zd and HFO-1234ze in the preparation of polyurethane foams (Paragraph 0050).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute some of the water in Example 1 or 2 of Baumann et al. with a hydrohaloolefin blowing agent such as HFCO-1233zd and HFO-1234ze.  The motivation would have been that the introduction of hydrofluoroolefin blowing agents would provide foams with lower thermal conductivity and density than foams prepared using only water as a blowing agent.
Regarding Claim 13.  Baumann et al. teaches a method of forming a polyurethane foam comprising contacting the polyol premix of Claim 1 with a polyisocyanate (Page 9, Lines 11 – 15; Table 1).
Regarding Claim 14.  Baumann et al. teaches a polyurethane foam formed by the method of Claim 13  (Page 9, Lines 11 – 15; Table 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 093/25598 to Baumann et al. in view of US 2015/0197614 to Chen et al., as evidenced by US 2006/0096694 to Zhou.
Regarding Claim 15.  Baumann et al. teaches a polyol component/premix comprising:
VORANOL® CP 1055, RN 411, and RA 640 as polyols; 
DYNACOLL® 7360; 
dimethylcyclohexylamine (DMCHA);
2,2’dimorpholino-diethyl-ether (DMDEE); and
VORANATE® M229 as a polyisocyanate.
DMCHA and DMDEE are each provided in an amount of 1.4 parts by weight (see Page 9, Lines 16 – 34 and Examples 1 and 2 in Table 1) and thus can be calculated to be provided in a 1:1 weight ratio.  Zhou et al. provides evidence that DYNACOLL® 7360 is a diol [0055].
Baumann et al. uses water as the blowing agent in the above described examples (see again Table 1) but teaches in the disclosure that physical blowing agents may be used in conjunction with water (Page 6, Lines 24 - 32).  Secondary reference Chen et al. teaches the concept of using hydrohaloolefin blowing agents such as HFCO-1233zd and HFO-1234ze in the preparation of polyurethane foams (Paragraph 0050).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute some of the water in Example 1 or 2 of Baumann et al. with a hydrohaloolefin blowing agent such as HFCO-1233zd and HFO-1234ze.  The motivation would have been that the introduction of hydrofluoroolefin blowing agents would provide foams with lower thermal conductivity and density than foams prepared using only water as a blowing agent.

Allowable Subject Matter
Claims 16 – 20 would be allowable if rewritten or amended to overcome the objection to Claim 16 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the claimed polyol premix comprising all of the instantly claimed ingredients including a catalyst system comprising 2,2’-dimorpholinodiethyl ether (DMDEE), N-(3-dimethylaminopropyl)-N,N-diisopropanolamine, and N,N-dimethylcyclohexylamine (DMCHA) in a weight ratio of about 5:6:1.  WO 093/25598 to Baumann et al. corresponds to the closest prior art, teaching a polyol component/premix comprising dimethylcyclohexylamine (DMCHA) and 2,2’dimorpholino-diethyl-ether (DMDEE) in a 1:1 weight ratio in Examples 1 and 2.  Baumann et al. does not teach N-(3-dimethylaminopropyl)-N,N-diisopropanolamine is further included in the polyol premix.  Nor does any other prior art reference provide the necessary teaching which would lead a person of ordinary skill in the art to include a third catalyst, N-(3-dimethylaminopropyl)-N,N-diisopropanolamine, in the polyol premix of Baumann et al. such that the claimed weight ratio of all catalyst compounds is achieved.  

Response to Arguments
Applicant’s arguments with respect to the instant claims filed March 1, 2022 have been considered but are moot because the new ground(s) of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764